EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Tucker on 6/16/2022.

The application has been amended as follows: 

Claim 8: “the at least one sloped clamp contacting surface and it connects” in line 2 has been amended as --the at least one sloped clamp contacting surface [[and it]]which connects--.


Reasons for Allowance
Claims 1-2, 4-5, 7-10, 12-15, 18-19, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim not found was a use of a guide having an open central region configured to receive a fastener, and having at least one radially oriented channel to guide at least one clamp toward the fastener received in the open central region; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 14 not found was a use of a guide having a plurality of radially-oriented channels in radial alignment with an open central region of the guide, where the self-adjusting adapter module can engage a range of different sized fasteners that are received within the open central region of the guide; in combination with the limitations set forth in claim 14 of the instant invention.
The subject matter of dependent claim 19 not found was a use of a guide having a plurality of radially-oriented channels, wherein the different sized fasteners are receivable within an open central region of the guide so that the plurality of radially oriented channels are in radial alignment with the different sized fasteners in open central region; in combination with the limitations set forth in claim 19 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art, Johnson (‘996) teaches a similar torque wrench and a similar self-adjustable adapter module using at least one clamp, a driver, a guide with at least one radially oriented channel.   Although the prior art of record teaches a similar torque wrench and a similar self-adjustable adapter module, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the guide of Johnson to have an open central region configured to receive a fastener, and at least one radially-oriented, where the self-adjustable adapter can engage a range of different sized fasteners that are receivable within the open central region; in combination with the limitations set forth in claims 1, 14, and 19 respectively of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim claims 1, 14, and 19 respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723